 



Exhibit 10.28.1
FIRST AMENDMENT
TO
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
COLONIAL PROPERTIES SERVICES LIMITED PARTNERSHIP
          THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF COLONIAL PROPERTIES SERVICES LIMITED PARTNERSHIP (this
“Amendment”) dated as of March 23, 2005, is entered into by Colonial Realty
Limited Partnership, as general partner (the “General Partner”) of Colonial
Properties Services Limited Partnership (the “Partnership”), for itself and on
behalf of the limited partner of the Partnership (the “Limited Partner”).
          WHEREAS, the General Partner is a party to the First Amended and
Restated Agreement of Limited Partnership of the Partnership entered into as of
September 29, 1993 (the “Partnership Agreement”);
          WHEREAS, the General Partner, pursuant to Section 12.2 of the
Partnership Agreement, desires to consent to the transfer of the 1% limited
partnership interest of Colonial Properties Services Inc. (“CPSI”) in the
Partnership (the “LP Interest”) to Colonial Properties Services LLC (“CPS LLC”)
pursuant to a Contribution Agreement, of even date herewith, between CPSI and
CPS LLC; and
          WHEREAS, the General Partner, pursuant to Section 14.1(B)(2) of the
Partnership Agreement, desires to amend the Partnership Agreement to reflect the
transfer of the LP Interest from CPSI to CPS LLC.
          NOW, THEREFORE, in consideration of the premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner hereby amends the Partnership Agreement as
follows:
          1. Amendment of Partnership Agreement. All references in the
Partnership Agreement to CPS Inc. are hereby amended to constitute references to
CPS LLC.
          2. Admission of Additional Limited Partner. Pursuant to Section 12.2
of the Partnership Agreement, the General Partner consents to the transfer of
the LP Interest from CPSI to CPS LLC and to the admission of CPS LLC to the
Partnership. CPS LLC is hereby admitted to the Partnership as a substitute
Limited Partner.
          Capitalized terms used herein, unless otherwise defined herein, shall
have the same meanings as set forth in the Partnership Agreement.
          Except as amended herein, the Partnership Agreement shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Amendment as of
the date first set forth above.

                  COLONIAL REALTY LIMITED PARTNERSHIP    
 
           
 
  By:   COLONIAL PROPERTIES TRUST, its general partner    
 
           
 
  By:   /s/ Thomas H. Lowder    
 
  Name:  
 
Thomas H. Lowder    
 
  Title:   President and CEO    
 
           

The undersigned, pursuant to Section 12.2 of the Partnership Agreement, hereby
consents to the admission of CPS LLC as a substitute Limited Partner.

              COLONIAL PROPERTIES SERVICES, INC.        
 
           
By:
  /s/ Thomas H. Lowder        
Name:
 
 
Thomas H. Lowder        
Title:
  President and CEO        
 
           

 